Mr. Justice De Jesús
delivered the opinion of the court.
The prosecuting attorney of this court, on December 2 of last year, presented a motion to dismiss this appeal on the ground that the appellant filed his notice of appeal on 'January 30, 1940, and at the time of the filing of said motion he had not yet filed in this court the transcript of the evidence nor taken any step to perfect the appeal, as appears from a certificate issued on August 30th last by the clerk of the District Court of San Juan. "While the said motion was still pending, on January 9 of the present year, the defendant filed the transcript of the evidence, and after the motion for dismissal had been set for hearing, he filed a brief requesting that the motion of the prosecuting attorney be denied.
The delay in the sending up of the trancsript of the evidence, without justifiable cause, would, in itself, be sufficient to warrant us in regarding the appeal as abandoned; but as it is a case where the appellant is not represented by counsel in this court, we have examined the record and the transcript of the evidence and it appears therefrom that the appeal is clearly frivolous, since the evidence supports each and every one of the allegations of the information and *913neither of the two errors assigned by the appellant in his brief has been committed.
In virtue thereof, the motion of the prosecuting attorney of this court, filed on December 2 last, must be sustained, and hence the appeal must be dismissed for want of prosecution.